



Exhibit 10.1

 

FIRST AMENDMENT, dated as of March 21, 2007 (this “Amendment”), to the FIVE-YEAR
CREDIT AGREEMENT (the “Credit Agreement”) dated as of October 25, 2005, among
THE VALSPAR CORPORATION, a Delaware corporation (the “Company”); the BORROWING
SUBSIDIARIES from time to time party thereto; the LENDERS from time to time
party hereto; JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”); J.P. MORGAN EUROPE LIMITED, as London Agent; J.P.
MORGAN AUSTRALIA LIMITED (ABN 52 002 888011), as Australian Agent; and BARCLAYS
BANK PLC, as Syndication Agent.

 

WITNESSETH:

WHEREAS, the Lenders have agreed to extend credit to the Borrowers on the terms
and subject to the conditions set forth in the Credit Agreement.

WHEREAS, pursuant to Section 9.02(c) of the Credit Agreement, the Company has
requested that the Multicurrency Tranche Commitments of the Lenders be increased
by $100,000,000 in the aggregate (the “Facility Increase”), and each Person
executing this Amendment as an incremental lender (each, an “Incremental
Lender”) has agreed to extend, effective as of the Effective Date and subject to
the terms and conditions of this Amendment and the Credit Agreement,
Multicurrency Tranche Commitments for that portion of the Facility Increase
applicable to such Incremental Lender as set forth on Schedule A hereto
(collectively, the “Incremental Commitments”).

WHEREAS, each Incremental Lender that is not already a Lender under the Credit
Agreement on the Effective Date (each such Lender, a “New Incremental Lender”)
has agreed to become a party to the Credit Agreement and to assume the rights
and obligations of a Lender thereunder.

WHEREAS, proceeds of Loans pursuant to the Facility Increase will be used for
working capital and general corporate purposes.

WHEREAS, the Incremental Lenders, the Administrative Agent and the Issuing Bank
are willing, on the terms and subject to the conditions set forth herein, to
amend the Credit Agreement to reflect the foregoing.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the recitals hereto) have the meanings assigned to them in
the Credit Agreement.


--------------------------------------------------------------------------------


SECTION 2. Incremental Lenders. (a) Each Incremental Lender that is already a
Lender under the Credit Agreement hereby agrees, effective as of the Effective
Date (as defined below), to extend an Incremental Commitment in the amount set
forth opposite its name on Schedule A hereto.

(b) Each New Incremental Lender hereby agrees, effective as of the Effective
Date, (i) to become a party to the Credit Agreement with the result that such
New Incremental Lender shall have the rights and obligations of a Lender
thereunder with the same force and effect as if originally named therein as a
Lender therein and (ii) to extend an Incremental Commitment in the amount set
forth opposite its name on Schedule A hereto.

SECTION 3. Amendment to Introductory Paragraph. Effective as of the Effective
Date, the reference to “$500,000,000” in the first introductory paragraph of the
Credit Agreement is hereby replaced with “$600,000,000”.

SECTION 4. Amendment of Section 1.01. Effective as of the Effective Date,
Section 1.01 of the Credit Agreement is hereby amended by:

(a) replacing the last sentence of the definition of “Multicurrency Tranche
Commitment” with “The aggregate amount of the Multicurrency Tranche Commitments
on the First Amendment Effective Date is US$550,000,000.”; and

(b) inserting the following definition in the appropriate alphabetical order
therein:

“ ‘First Amendment Effective Date’ means the date upon which the First Amendment
to this Agreement, dated as of March 21, 2007, becomes effective in accordance
with its terms.”.

SECTION 5. Amendment to Schedule 2.01. Effective as of the Effective Date,
Schedule 2.01 to the Credit Agreement is hereby amended to reflect the
Incremental Commitments of the Incremental Lenders, as set forth on Schedule A
hereto.

SECTION 6. Australian Tranche Commitments. The aggregate amount of the
Australian Tranche Commitments under the Credit Agreement are not amended or
increased by this Amendment.

SECTION 7. Representations and Warranties of the Company. The Company hereby
represents and warrants to each Incremental Lender, the Administrative Agent and
the Issuing Bank that, as of the Effective Date and after giving effect to this
Amendment and any Borrowing that may occur on such date:

(a) The representations and warranties of the Company set forth in Article III
of the Credit Agreement (other than that set forth in Section 3.04(b) thereof)
are true and correct.

(b) Since October 27, 2006, there has been no Material Adverse Effect.


--------------------------------------------------------------------------------


(c) This Amendment has been duly authorized, executed and delivered by the
Company, each Borrowing Subsidiary and each Subsidiary Guarantor. Each of this
Amendment and the Credit Agreement as amended hereby constitutes a legal, valid
and binding obligation of the Company, each Borrowing Subsidiary and (with
respect to this Amendment alone) each Subsidiary Guarantor, enforceable against
each such party in accordance with its terms, provided that the enforceability
hereof and thereof is subject in each case to general principles of equity and
to bankruptcy, insolvency and similar laws affecting the enforcement of
creditors’ rights generally.

(d) No Default or Event of Default has occurred or is continuing.

SECTION 8. Representations and Warranties and Agreements of the Incremental
Lenders. Each Incremental Lender that is already a Lender under the Credit
Agreement represents and warrants that it has full power and authority, and has
taken all action necessary, to execute and deliver this Amendment. Each New
Incremental Lender: (a) represents and warrants that it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to become a Lender under the Credit Agreement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Amendment
independently and without reliance upon the Administrative Agent or any existing
Lender; (c) confirms that it will independently and without reliance upon the
Administrative Agent or any existing Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (d)
agrees that it will perform, in accordance with the terms of the Credit
Agreement, all the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (e) authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Credit
Agreement, together with such actions and powers as are reasonably incidental
thereto.

SECTION 9. Conditions to Effectiveness. The terms of this Amendment shall become
effective as of the date on which the following conditions are satisfied (the
“Effective Date”):

(a) The Administrative Agent shall have received duly executed counterparts
hereof which, when taken together, bear the authorized signatures of the
Company, the Borrowing Subsidiaries, the Subsidiary Guarantors, the Incremental
Lenders, the Administrative Agent and the Issuing Bank.

(b) The representations and warranties of the Company set forth in Section 7
hereof shall be true and correct and the Administrative Agent shall have
received a certificate dated as of the Effective Date and signed by a principal
financial officer of the Company to such effect.

(c) The Administrative Agent shall have received a favorable written opinion of
Lindquist & Vennum, PLLP, special counsel for the Company, dated the Effective
Date and in form and substance satisfactory to the Administrative Agent.


--------------------------------------------------------------------------------


(d) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each of the Borrowers and the
Subsidiary Guarantors, the authorization of this Amendment and any other legal
matters relating to the Borrowers, the Subsidiary Guarantors and this Amendment,
all in form and substance satisfactory to the Administrative Agent and its
counsel.

(e) All fees payable and expenses reimbursable in connection with this Amendment
(including the fees, charges and disbursements of Cravath, Swaine & Moore LLP,
counsel for the Administrative Agent) shall have been paid or shall
simultaneously be paid in full, to the extent invoiced.

The Administrative Agent shall notify the Company and the Incremental Lenders of
the Effective Date, and such notice shall be conclusive and binding.

Notwithstanding the foregoing, this Amendment shall not become effective unless
each of the foregoing conditions shall have been satisfied at or prior to 5:00
p.m., New York City time, on March 21, 2007.

SECTION 10. Approval of the Issuing Bank. Effective upon the Effective Date, the
Issuing Bank hereby approves each Person acting as an Incremental Lender.

SECTION 11. Consent of Subsidiary Guarantors and the Company. (a) Each
Subsidiary Guarantor hereby consents to this Amendment and the transactions
contemplated hereby and confirms its respective guarantees and other agreements,
as applicable, under each of the Loan Documents to which it is party, and agrees
that notwithstanding the effectiveness of this Amendment and the consummation of
the transactions contemplated thereby, such guarantees and other agreements
shall continue to be in full force and effect and shall accrue to the benefit of
the Lenders under the Credit Agreement as amended hereby.

(b) For the avoidance of doubt, the Company, in its capacity as guarantor under
Article VIII of the Credit Agreement, hereby confirms that, notwithstanding the
effectiveness of this Amendment and the consummation of the transactions
contemplated hereby, its Guarantee under such Article VIII continues to be in
full force and effect and shall accrue to the benefit of the Lenders under the
Credit Agreement as amended hereby.

SECTION 12. Applicable Law. This Amendment shall be construed in accordance with
and governed by the laws of the State of New York.

SECTION 13. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which, when taken together, shall constitute a
single instrument. Delivery of an executed counterpart of a signature page of
this Amendment by telecopy or other electronic image scan shall be effective as
delivery of a manually executed counterpart hereof.

SECTION 14. Expenses. The Company agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment,
including the reasonable fees, charges and disbursements of Cravath, Swaine &
Moore LLP, counsel to the Administrative Agent.


--------------------------------------------------------------------------------


SECTION 15. Credit Agreement. Except as specifically stated herein, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof. As used therein, the terms “Agreement”, “herein”,
“hereunder”, “hereto”, “hereof” and words of similar import shall, unless the
context otherwise requires, refer to the Credit Agreement as modified hereby.
For the avoidance of doubt, this Amendment shall be treated as a “Loan
Document”, as such term is defined in the Credit Agreement.

[remainder of page intentionally blank – signature page is the next page]

 



















--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

 

THE VALSPAR CORPORATION,

 

 

 

 

 

 

by:



 

 

 

 

 

 

 

Name:
Title:

 

 

 

THE VALSPAR (SWITZERLAND) HOLDING
CORPORATION A.G.,

 

 

 

 

 

 

by:



 

 

 

 

 

 

 

Name:
Title:

 

 

 

THE VALSPAR (UK) HOLDING
CORPORATION LTD.,

 

 

 

 

 

 

by:



 

 

 

 

 

 

 

Name:
Title:

 

 







[SIGNATURE PAGE TO FIRST AMENDMENT TO VALSPAR CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

EXECUTED by VALSPAR
(AUSTRALIA) HOLDINGS PTY
LIMITED in accordance with section
127(1) of the Corporations Law by
authority of its directors in the presence of:

Signature of witness

Name of witness (block letters)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

)

Signature of director

Name of director (block letters)

Signature of director

Name of director (block letters)

 

 







[SIGNATURE PAGE TO FIRST AMENDMENT TO VALSPAR CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

 

ENGINEERED POLYMER SOLUTIONS,
INC., as a Subsidiary Guarantor,

 

 

 

 

 

 

by:



 

 

 

 

 

 

 

Name:
Title:

 

 

 

VALSPAR FINANCE CORPORATION, as
a Subsidiary Guarantor,

 

 

 

 

 

 

by:



 

 

 

 

 

 

 

Name:
Title:

 

 

 

VALSPAR COATINGS FINANCE
CORPORATION, as a Subsidiary Guarantor,

 

 

 

 

 

 

by:



 

 

 

 

 

 

 

Name:
Title:

 

 

 

VALSPAR SOURCING, INC., as a
Subsidiary Guarantor,

 

 

 

 

 

 

by:



 

 

 

 

 

 

 

Name:
Title:

 

 






[SIGNATURE PAGE TO FIRST AMENDMENT TO VALSPAR CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender
and as Administrative Agent and Issuing Bank,

 

 

 

 

 

 

by:



 

 

 

 

 

 

 

Name:
Title:

 

 











[SIGNATURE PAGE TO FIRST AMENDMENT TO VALSPAR CREDIT AGREEMENT]


--------------------------------------------------------------------------------


 

 

Name Of Institution:

 

 

as an Incremental Lender,

 

 

 

 

 

 

by:



 

 

 

 

 

 

 

Name:
Title:

 

 

For any Incremental Lender that requires a second signature line:

 

 

 

 

 

 

 

 

by:



 

 

 

 

 

 

 

Name:
Title:

 












--------------------------------------------------------------------------------